DOMENGEAUX, Chief Judge.
For the reasons expressed in Bankston v. Alexandria Neurosurgical Clinic, rendered this same date at 583 So.2d 1148 (La.App. 3d Cir.1991), the judgment rendered in appeal no. 90-225 is affirmed in part, reversed in part, and judgment is hereby rendered in favor of Briarwood Hospital in the amounts of $1,000.00, with legal interest from December 22, 1989, in sanctions and $2,000.00 for frivolous appeal; in favor of Dr. Babson Fresh in the amount of $2,000.00 for frivolous appeal; and in favor of Dr. John Patton in the amount of $2,000.00 for frivolous appeal. Legal interest on all awards for frivolous appeal shall accrue from the date of this judgment. Costs of this appeal are assessed to appellant, Mary Bankston.
AFFIRMED IN PART; REVERSED IN PART; AND RENDERED.